TODD, Justice.
Martin Homes, Inc. contracted with Robert and Ellen Ross to furnish certain labor and material for a home to be constructed *57in accordance with plans prepared by Ross. A dispute arose over the design, and the nature and extent of services to be performed by Martin. Martin then refused to perform under the contract. Ross obtained the services of a different contractor at a higher price and sued for damages based on breach of contract.
The matter was tried to the court without a jury. The trial court found that Ross had sustained $13,914 damages as the result of the increased cost of the new construction contract, additional damage of $900 by loss of a rebate under their land contract, and $9,975.95 damages as a result of increased interest costs. This award of damages involves a factual determination by the trial court which we will allow to stand except as to the award of damages for increased interest expense.
The trial court in computing damages for increased costs computed the interest on the difference between the two contract prices. This is incorrect since this amount was awarded to Ross as damages. The correct method would be to compute the interest cost on the Martin contract less the down payment at each rate. The difference between these two sums reduced to present value represents the amount of damage sustained by Ross.
Affirmed in part, reversed in part and remanded for recomputation of the amount of damages sustained because of increased interest costs.
Neither party is allowed costs or disbursements.